Ostrander, J.
(dissenting). In my opinion supervisors have no power to appropriate money to reimburse a sheriff, or his deputy, for expenses incurred in defending a suit based upon an alleged improper arrest upon a criminal warrant, except in cases where the county, as a *126municipality, is interested in or has brought about the arrest. A county is not so interested in the arrest of one charged with violating- the school laws of the State. A sheriff is, it is true, elected in each county, and, in making arrests upon criminal warrants, is performing an official duty; but his official responsibility to the county is not like the responsibility of a policeman or mayor to a city. He does not, in making arrests, execute any law or ordinance of the county. And the cases will be few in which his actions in executing criminal warrants involve any county interest.
The action of the circuit court should be affirmed.
Stone and McAlvay, JJ., concurred with Ostrander, J.